Name: 79/510/EEC: Council Decision of 24 May 1979 on financial aid from the Community for the eradication of African swine fever in Malta
 Type: Decision
 Subject Matter: means of agricultural production;  Europe;  economic policy;  agricultural activity;  health
 Date Published: 1979-05-31

 Avis juridique important|31979D051079/510/EEC: Council Decision of 24 May 1979 on financial aid from the Community for the eradication of African swine fever in Malta Official Journal L 133 , 31/05/1979 P. 0029 - 0031 Greek special edition: Chapter 03 Volume 25 P. 0105 COUNCIL DECISION of 24 May 1979 on financial aid from the Community for the eradication of African swine fever in Malta (79/510/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, Having regard to the proposal from the Commission (1), Having regard to the opinion of the European Parliament (2), Whereas the Community should take all appropriate measures to protect itself against the appearance of African swine fever on its territory; Whereas to this end the Community has undertaken and continues to undertake action designed to contain outbreaks of this type of disease far from its frontiers by helping countries affected to reinforce their preventive measures; Whereas certain measures have been undertaken by the Maltese authorities, in particular the slaughter of all pigs remaining on their territory and the destruction of all meat from that slaughter; Whereas, however, in the opinion of the Maltese authorities themselves, the measures hitherto used must be reinforced in order to attain the basic objective of eradicating the disease throughout the country by slaughtering all pigs there and of preventing reinfection by restocking pig farms using modern husbandry techniques; Whereas the Maltese authorities have asked the Community to contribute to the cost of an effective crash programme for the eradiction of African swine fever and for restocking pig farms; Whereas a favourable response should be given to this request and aid granted in view of the undertaking given by the Maltese authorities to protect the Community against African swine fever, to eliminate the disease completely and to prevent its recurrence by means of a crash programme to be completed within three years; Whereas this eradication programme must include certain measures which guarantee the effectiveness of the action taken ; whereas these measures must be capable of adaptation to developments in the situation by means of a procedure in which the Member States and the Commission will be closely associated; Whereas it is necessary to keep Member States informed on the progress of the programme; HAS DECIDED AS FOLLOWS: Article 1 The Community shall make a financial contribution to the eradication of African swine fever in Malta. Article 2 The contribution shall be paid on condition that the Maltese authorities establish a crash programme for the eradication of African swine fever and the restocking of pig farms. This plan, which must be completed within a maximum period of three years, must satisfy the conditions laid down in Article 3, and be approved in accordance with Article 4. Article 3 The programme specified in Article 2 must provide for: 1. Rigorous eradication measures including the following: (a) the slaughter of all pigs on the territory of Malta; (b) the destruction or consumption of all pigmeat on Maltese territory and of all pigmeat-based products with the exception of preserves in sterilized tins; (c) the cleaning, disinfection, disinsectization and deratization of farms and all places likely to have been contaminated by pigs, pigmeat or pigmeat-based products; (1)OJ No C 61, 6.3.1979, p. 5. (2)OJ No C 127, 21.5.1979, p. 88. (d) the destruction or adequate heat treatment of all scraps and swill from cooking and industrial processes using pigmeat; (e) the searching out and systematic destruction of all scraps from international means of transport. 2. Preventive measures including the following: (a) the veterinary control of imports of pigmeat or pigmeat-based products likely to be infected because of conditions in the places whence they have come; (b) the prohibition of any introduction on to Maltese territory of live pigs, whatever their origin and destination, during a period of at least six months after the measures specified in point 1 have been completed in full; (c) by way of derogation from (b), the introduction of breeding pigs on to the island of Comino may be authorized under the conditions specified in point 3 two months after the completion of the measures specified in point 1. 3. Measures for supervising restocking, including the following: (a) the prohibition of the use for animal feeding of scraps and swill from cooking or industrial processes of pigmeat, except after adequate heat treatment in installations specially designed for the purpose. The use of such products for feeding pigs shall be restricted, in any case, to rearing establishments, limited in number and specially authorized for this purpose by the competent veterinary authorities, which exclusively rear pigs for fattening; (b) the construction or renovation of piggeries in accordance with specifications indicated by the competent authorities; (c) a gradual restocking of all Maltese territory using as a basis the breeding pigs introduced beforehand exclusively on Comino and by means of multiplier breeding establishments producing piglets intended for fattening situated on the island of Gozo and on certain specified parts of the island of Malta where the use of scraps and swill, whether or not treated, is prohibited; (d) the separation and total isolation of rearing establishments according to specialization (breeding pigs, multipliers and fattening pigs). Multiplier establishments which in addition fatten all or part of exclusively their own production may be authorized by the competent veterinary authorities in those parts of Maltese territory where the use of scraps and swill, whether or not treated, is prohibited; (e) health-protection supervision of all movements of pigs, whatever their origin and destination; (f) health-protection supervision of all rearing establishments as they become operational. 4. An increase in the personnel strengths and their funds of the official services responsible for implementation of the programme. Article 4 After examination of the programme proposed by the Maltese authorities and any amendments to be made thereto, the Commission shall decide, in accordance with the procedure provided for in Article 5, whether or not to approve it. Article 5 1. Where the procedure laid down in this Article is to be used, matters shall without delay be referred by the chairman, either on his own initiative or at the request of a Member State, to the Standing Veterinary Committee (hereinafter called the "Committee") set up by the Council Decision of 15 October 1968. 2. Within the Committee the votes of Member States shall be weighted as provided in Article 148 (2) of the Treaty. The chairman shall not vote. 3. The representative of the Commission shall submit a draft of the measures to be adopted. The Committee shall deliver its opinion on such measures within a time limit set by the chairman according to the urgency of the matters concerned. Opinions shall be delivered by a majority of 41 votes. 4. The Commission shall adopt the measures and shall apply them immediately where they are in accordance with the opinion of the Committee. Where they are not in accordance with the opinion of the Committee or if no opinion is delivered, the Commission shall without delay propose to the Council the measures to be adopted. The Council shall adopt the measures by a qualified majority. If, within three months from the date on which the proposal was submitted to it, the Council has not adopted any measures, the Commission shall adopt the proposed measures and apply them immediately, save where the Council has decided by a simple majority against those measures. Article 6 Article 5 shall apply until 21 June 1981. Article 7 1. The estimated assistance of the Community shall be, for the period in question, a maximum of 5 million European units of account, representing at the maximum 50 % of the total cost. 2. Payments shall be made in annual instalments, within the limits of the budgetary appropriations, on presentation of the relevant supporting documents to the Commission. 3. The three-year period for completing the programme provided for in Article 2 shall run from the date laid down by the Commission in its Decision approving the programme. Article 8 1. The Commission shall follow the implementation of the programme referred to in Article 2. It shall make regular reports to the Member States meeting within the Committee on the progress of the programme, in the light of information obtained from the Maltese authorities and any reports from experts who, acting on behalf of the Community and appointed by the Commission, have made on the spot visits. 2. The Commission may suspend Community aid if it considers the development of the situation and the results obtained justify such a measure. 3. Amendments by the Maltese authorities to the programme as initially approved must themselves be approved by the procedure referred to in Article 4. Done at Brussels, 24 May 1979. For the Council The President J. FRANÃ OIS-PONCET